DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 11, 2021 has been entered.

Response to Arguments
Applicant’s arguments, see page 6, lines 8-12, filed September 27, 2021, with respect to the rejection(s) of claim(s) 1 and 14 under 35 USC 112(a) have been fully considered and are persuasive. Specifically, the amendments to claims 1 and 14 Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 2012/0034066 to Kogame, US 6,932,564 to Davis, and JP 2007-198205 to Sekida. 
	The corrections to the drawings are noted with appreciation. The objections to the drawings have been withdrawn. 

Information Disclosure Statement
The Information Disclosure Statement(s) submitted October 11, 2021 is/are in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-4, 8, 9, and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0034066 to Kogame in view of US 6,932,564 to Davis.
In Reference to Claim 1
Kogame teaches:
	A vacuum pump (1) including a plurality of exhaust stages (2) provided between an inlet port (11Q) and an exhaust port (12H) so as to function as means for exhausting gas molecules, each of the plurality of exhaust stages having a structure in which the gas molecules are exhausted by a plurality of rotary blades (4a) and a plurality of stationary blades (6) disposed at a predetermined interval in a radial form, the vacuum pump comprising:
an uppermost exhaust stage (top stage of rotor 4 in Figure 3) of the plurality of exhaust stages which is directly beneath the inlet port (see paragraphs 29-32, 34, and 35 and Figure 3). 
Kogame fails to teach:
	The vacuum pump comprises a number of particle transport blades provided between the inlet port and an uppermost exhaust stage of the plurality of exhaust stages so as to rotate together with the plurality of rotary blades that constitutes the uppermost exhaust stage as a particle transport stage that transports a particle in an exhaust direction of the gas molecules, the number of particle transport blades being smaller than the number of the plurality of rotary blades that constitutes the uppermost exhaust stage, and wherein each particle that is reflected off one of the particle 
Davis teaches:
	A vacuum pump (not shown, see column 1, lines 36-38, column 9, line 66 through column 10, line 14) comprising a stage having a plurality of rotary blades (31 and portion of 30 below line 33 in Figures 10A-10C) and a number of particle transport blades (portion of 30 above line 33 in Figures 10A-10C) provided so as to rotate together with the plurality of rotary blades and act as a particle transport stage that transports a particle in an exhaust direction of the gas molecules, the number being smaller than the number of the plurality of rotary blades, and wherein each particle that is reflected off one of the particle transport blades enters a flow path defined in part by a rotary blade that is adjacent to the particle transport blade that the particle reflected off (see column 1, lines 36-38, 51-56, column 8, line 53 through column 9, line 14 and Figures 10A-10C). Particles which reflect off the particle transport blade enter a flow path either on the left or right side of the particle transport blade depending on the speed of the particle in Figures 10A-10C. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vacuum pump of Kogame by adding a number of particle transport blades to rotary blades so as to act as a particle transport stage as taught by Davis as both references are directed to vacuum pumps, and for the purpose of being able to sort the molecules passing through the blades based on their temperature and speed.
In Reference to Claim 2#

	The vacuum pump of claim 1, wherein the particle transport blades are provided adjacent to the plurality of rotary blades that constitute the uppermost exhaust stage. The blades of the particle transport stage of Davis are attached to the blades of the exhaust stage and therefore are considered “adjacent.”
In Reference to Claim 3#
Kogame as modified by Davis teaches:
	The vacuum pump of claim 1, wherein the particle transport blades are provided integrally with an entire portion of at least one rotary blade of the plurality of rotary blades that constitutes the uppermost exhaust stage. 
In Reference to Claim 4#
Kogame as modified by Davis teaches:
	The vacuum pump of claim 1, wherein a height of a rotary blade adjacent to the blade that constitutes the particle transport stage among the plurality of rotary blades that constitutes the uppermost exhaust stage is extended by the particle transport blade such that the plurality of rotary blades that constitutes the uppermost exhaust stage has an offset structure in which heights of upstream ends of the rotary blades are different (see Figures 10A-10C of Davis). 
In Reference to Claim 8#
Kogame as modified by Davis teaches:
	The vacuum pump of claim 4, wherein a height of a step associated with the offset structure changes in a form of stairs. Figures 10A-10C show the particle transport 
In Reference to Claim 9#
Kogame as modified by Davis teaches:
	The vacuum pump of claim 4, wherein a height of a step associated with the offset structure changes.
	Davis teaches a further embodiment where the height of the offset structure changes in a tapered form (see column 11, lines 48-53 and Figure 21). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the vacuum pump of Kogame as modified by Davis by designing the offset structure of the blades of the particle transport stage to have a tapered form as taught by Davis for the purpose of preventing outflow (column 11, lines 52-53 of Davis).
In Reference to Claim 13#
Kogame as modified by Davis teaches:
	A blade component (upper portion of 30 of Davis) which is used in the vacuum pump of claim 1 and includes the blade that constitutes the particle transport stage.

In Reference to Claim 14
Kogame teaches:
	A vacuum pump (1) including a plurality of exhaust stages (2) provided between an inlet port (11Q) and an exhaust port (12H) so as to function as means for exhausting gas molecules, each of the plurality of exhaust stages having a structure in which the 
Kogame fails to teach:
	Heights of upstream ends of at least some of the plurality of rotary blades that constitutes the uppermost exhaust stage are lowered such that an offset structure in which the heights of the upstream ends are different is achieved and a particle transport stage in which particles are-7- moved in an exhaust direction of the gas molecules is achieved, wherein each particle reflected on a tall blade among the offset structure in which the heights are different enters a channel defined by a lower extent of the tall blade.
Davis teaches:
	A vacuum pump (not shown, see column 1, lines 36-38, column 9, line 66 through column 10, line 14) comprising a stage having a plurality of rotary blades (31 and portion of 30 below line 33 in Figures 10A-10C) where the heights of upstream ends of at least some (31) of the plurality of rotary blades that constitutes the uppermost exhaust stage are lowered such that an offset structure (upper portion of 30 above line 33 in Figures 10A-10C) in which the heights of the upstream ends are different is achieved and a particle transport stage in which particles are-7- moved in an exhaust direction of the gas molecules is achieved, 
wherein each particle reflected on a tall blade (30) among the offset structure in which the heights are different enters a channel defined by a lower extent of the tall blade (see column 1, lines 36-38, 51-56, column 8, line 53 through column 9, line 14 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vacuum pump of Kogame by lowering the heights some of the plurality of rotor blades to create an offset structure and a particle transport stage as taught by Davis as both references are directed to vacuum pumps, and for the purpose of being able to sort the molecules passing through the blades based on their temperature and speed.
In Reference to Claim 15#
Kogame as modified by Davis teaches:
	The vacuum pump of claim 14, wherein a height of a step associated with the offset structure changes. Figures 10A-10C of Davis show the tall blades extending axially beyond the lower blades. Therefore, the height of the offset structure decreases in a step-down manner – which is in a form of stairs.
In Reference to Claim 16#
Kogame as modified by Davis teaches:
	The vacuum pump of claim 14, wherein a height of a step associated with the offset structure changes.
	Davis teaches a further embodiment where the height of the offset structure changes in a tapered form (see column 11, lines 48-53 and Figure 21). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the vacuum pump of 
In Reference to Claim 17#
Kogame as modified by Davis teaches:
	A rotor (4 of Kogame) which is used in the vacuum pump of claim 14 and includes the blade that constitutes the particle transport stage. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0034066 to Kogame as modified by US 6,932,564 to Davis as applied to claim 1 above, and further in view of case law.
In Reference to Claim 10
Kogame as modified by Davis teaches:
	The vacuum pump of claim 1, wherein the blade that constitutes the particle transport stage is attached to an entire portion of at least one rotary blade among the plurality of rotary blades that constitutes the uppermost exhaust stage.
Kogame as modified by Davis fails to teach:
	The blade that constitutes the particle transport stage is a separate component to the at least one rotary blade.
The Court has held that if there is any desirable reason for making two components separable, then it would be obvious to separate them for that reason (In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961), see MPEP §2144.04 V C. Making Separable for further clarification).
In re Dulberg, the applicant claimed a lipstick holder with a removable cap, which was found to be obvious over prior art teaching a lipstick holder with a cap which was press-fit. The Board stated that the prior art with the press-fit cap read over the claim limitations as long as the cap was removable at all. The Appellant argued the press-fit prevents the cap from being removed manually. The Court agreed with the Board, stating “whether [the prior art’s] cap is intended to be manually removable, it would be obvious to make it so” and “if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.” Also, the Court held that “no specific prior art teaching would be necessary to show that operation.”
In the instant application, Davis shows the particle transport stage is a blade integrally formed with the blades of the uppermost exhaust stage. Forming the particle transport stage as a separable component may be desirable for the purposes of maintenance, such that the particle transport stage blades could be removed and replaced without removing the blades of the uppermost exhaust stage.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vacuum pump of Kogame as modified by Davis by forming the particle transport stage as a separate component from the rotary blades of the uppermost exhaust stage in view of case law for the purpose of making repairing and replacing the blades easier.

s 1 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0034066 to Kogame in view of JP 2007-198205 to Sekida (a machine translation will be referred to herein).
In Reference to Claim 1
Kogame teaches:
	A vacuum pump (1) including a plurality of exhaust stages (2) provided between an inlet port (11Q) and an exhaust port (12H) so as to function as means for exhausting gas molecules, each of the plurality of exhaust stages having a structure in which the gas molecules are exhausted by a plurality of rotary blades (4a) and a plurality of stationary blades (6) disposed at a predetermined interval in a radial form, the vacuum pump comprising:
an uppermost exhaust stage (top stage of rotor 4 in Figure 3) of the plurality of exhaust stages which is directly beneath the inlet port (see paragraphs 29-32, 34, and 35 and Figure 3). 
Kogame fails to teach:
	The vacuum pump comprises a number of particle transport blades provided between the inlet port and an uppermost exhaust stage of the plurality of exhaust stages so as to rotate together with the plurality of rotary blades that constitutes the uppermost exhaust stage as a particle transport stage that transports a particle in an exhaust direction of the gas molecules, the number of particle transport blades being smaller than the number of the plurality of rotary blades that constitutes the uppermost exhaust stage, and wherein each particle that is reflected off one of the particle 
Sekida teaches:
	A vacuum pump (1) comprising a plurality of rotor blades (3b) and a number of particle transport blades (3a) provided between the inlet port and the plurality of rotor blades, wherein a number of particle transport blades constitutes a particle transport stage that transports a particle in an exhaust direction of the gas molecules, the number of particle transport blades being smaller than the number of the plurality of rotary blades; and wherein each particle that is reflected off one of the particle transport blades enters a flow path defined in part by a rotary blade that is adjacent to the particle transport blade that the particle reflected off (see paragraphs 1, 36, 45-47 and Figures 1, 3a and 3b). A particle which reflects off of one of the particle transport blades (3a) will enter the space (flow path) between the one particle transport blade and the adjacent rotary blade (3b). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vacuum pump of Kogame by adding a number of blades above the rotary blades so as to act as a particle transport stage as taught by Sekida as both references are directed to vacuum pumps, and for the purpose of providing an additional portion of a stage capable of pumping the working fluid, where the blades of the additional row do not overlap in order to reduce the substantial area where the particles collide (paragraph 43 of Sekida).
In Reference to Claim 12#
Kogame as modified by Sekida teaches:
. 

Allowable Subject Matter
Claims 5-7, 11, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON GREGORY DAVIS whose telephone number is (571)270-3289. The examiner can normally be reached M, Tu: 7:30-5:00, W, Th: 7:30-5:00, F: 8:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JASON G DAVIS/Examiner, Art Unit 3745         

/Ninh H. Nguyen/Primary Examiner, Art Unit 3745